Per Curiam.  On February 12, 1998, we issued an order holding Attorney A. Wayne Davis in contempt of court, and sentenced Mr. Davis by fines totalling $500.00. This court’s clerk, by letter dated February 13, 1998, informed Mr. Davis that his payment of fines was due March 14, 1998, unless other arrangements were made. Mr. Davis made no payment on or before March 14, nor has he sought arrangements to make payments on the fines. Because of his failure to pay the fines as directed, Mr. Davis is ordered to appear before this court on the 18th day of June, 1998, at 9:00 a.m., to show cause why he should not be held in contempt.